Elliott, J.
The appellant instituted this suit upon a note and mortgage, and Charlotte Johnson filed a cross-complaint or counter-claim wherein she alleged that she was the wife of Berry Johnson; that the note and mortgage were executed by her as surety for her husband, who had borrowed the money of the mortgagee, and that she acquired the land mortgaged by gift from her father. The counterclaim prayed a cancellation of the mortgage'. After issue joined on the counter-claim the appellant dismissed his complaint.
There is no bill of exceptions presenting the motion or affidavit for a change of venue, and, consequently, no question is before us upon the ruling denying a change of venue.
The issue joined on the counter-claim was one of equitable cognizance, and the court did not err in denying the appellant’s request for a trial by jury.
Judgment affirmed.